ACCEPTED
                                                                                        14-13-00352-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   7/15/2015 5:48:46 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              NO. 14-13-00352-CV

                                                         FILED IN
                                                   14th COURT OF APPEALS
                    IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
                     FOURTEENTH DISTRICT OF TEXAS 7/15/2015 5:48:46 PM
                                                   CHRISTOPHER A. PRINE
                                                           Clerk
                         BP OIL PIPELINE COMPANY,
                                            Appellant,

                                         v.

                            PLAINS PIPELINE, L.P.,
                                              Appellee.


      ON APPEAL FROM THE 80TH JUDICIAL DISTRICT COURT
                    HARRIS COUNTY, TEXAS


        APPELLANT’S UNOPPOSED MOTION FOR EXTENSION
           OF TIME TO FILE MOTION FOR REHEARING


To the Honorable Court of Appeals:

      Plaintiff and Appellant BP Oil Pipeline Company (“BP”) files this motion

for extension of time to file its motion for rehearing, pursuant to Texas Rules of

Appellate Procedure 49.8 and 10.5(b).

      BP requests this extension of time because its appellate counsel needs

additional time to prepare its motion for rehearing.       Specifically, BP needs

additional time to review the substantial majority and dissenting opinions issued by

the Court on June 30, 2015 and the numerous authorities cited therein that have not
previously been reviewed by the parties or briefed in the original appellate

briefing.   In addition, BP’s counsel are currently involved in other litigation

matters that have required and will continue to require their attention over the next

several weeks.

      This is BP’s first request for an extension of time to file its motion for

rehearing. Any motions for rehearing are currently due to be filed with this Court

on July 15, 2015. BP timely requests a thirty-one (31) day extension of this

deadline under Texas Rule of Appellate Procedure 49.8, making its motion for

rehearing due on August 17, 2015.

      WHEREFORE, Appellant BP Oil Pipeline Company requests a thirty-one

(31) day




                                         -2-
extension of time to file its motion for rehearing, making the motion for rehearing

due August 17, 2015.

                                      Respectfully submitted,

                                      LISKOW & LEWIS

                                      By: /s/ Alma F. Gomez
                                          Jana L. Grauberger
                                          Texas State Bar No. 24047502
                                          Michael P. Cash
                                          Texas State Bar No. 03965500
                                          Alma F. Gomez
                                          Texas State Bar No. 24069800
                                          James T. Kittrell
                                          Texas State Bar No. 24078795
                                          1001 Fannin Street, Suite 1800
                                          Houston, Texas 77002
                                          Telephone: (713) 651-2900
                                          Facsimile: (713) 651-2908
                                          Email: jlgrauberger@liskow.com
                                          Email: mcash@liskow.com
                                          Email: afgomez@liskow.com
                                          Email: jkittrell@liskow.com

                                              Joe B. Norman
                                              Louisiana State Bar No. 8160
                                              One Shell Square
                                              701 Poydras Street, Suite 5000
                                              New Orleans, Louisiana 70139
                                              Telephone: (504) 556-4052
                                              Facsimile: (504) 556-4108
                                              Email: jbnorman@liskow.com

                                      ATTORNEYS FOR APPELLANT
                                      BP OIL PIPELINE COMPANY




                                        -3-
                       CERTIFICATE OF CONFERENCE

       Under Texas Rules of Appellate Procedure 10.1(a)(5), I certify that on July
15, 2015, I conferred with Jane Robinson, counsel for Appellee Plains Pipeline,
L.P., and she does not oppose the extension of time requested.

                                         /s/ Alma F. Gomez
                                       Alma F. Gomez

                          CERTIFICATE OF SERVICE

       I hereby certify that a copy of Appellant’s Motion for Extension of Time to
File Motion for Rehearing is being served on all attorneys of record for Appellee
on this 15th day of July, 2015, by the method indicated below.

                                         /s/ Alma F. Gomez
                                       Alma F. Gomez

John Zavitsanos                                 Certified Mail – RRR
Elizabeth Fletcher
Jane Robinson                                   No.:
Ahmad, Zavitsanos, Anaipakos, Alavi &
Mensing, P.C.                                   Private Delivery
1221 McKinney St., Suite 3460
Houston, Texas 77010                            E-Mail
Telephone: (713) 655-1101
Facsimile: (713) 655-0062                       Personal Delivery


Thomas C. Wright                                Certified Mail – RRR
Natasha N. Taylor
Wright & Close, LLP                             No.:
One Riverway, Suite 200
Houston, Texas 77056                            Private Delivery
Telephone: (713) 572-4321
Facsimile: (713) 572-4320                       E-Mail

Attorneys for Appellee, Plains Pipeline, L.P.   Personal Delivery



                                         -4-
                    CERTIFICATE OF COMPLIANCE

      I hereby certify that Appellant’s Motion for Extension of Time to File
Motion for Rehearing was produced on a computer using Microsoft Word and
contains 216 words, as determined by the word-count feature of the word
processing software, excluding the sections of the documented listed in Tex. R.
App. 9.4(i)(1).

                                      /s/ Alma F. Gomez
                                    Alma F. Gomez




                                      -5-